DETAILED ACTION
This office action is responsive to the amendment filed 9/23/2021.  As directed, claims 1-15 and 30 were previously canceled, claims 16 and 36 have been amended, and no claims have been added.  Thus claims 16-29 and 31-36 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-20, 24-29, and 31-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhan et al. (2018/0250485).
Regarding claim 16, Zhan discloses a respiratory mask (200), wherein the mask (200) comprises an interface (211) for connecting of at least two components (210, 230); wherein the 
Regarding claim 17, Zhan discloses the first (234) and second (213) grip parts are dimensioned such that fingers of an operator find sufficient space on them (as shown, grips are dimensioned for user operation.  Thus, at least extra small sized hands would find sufficient space for operation).
Regarding claims 18, Zhan discloses the grip part (234) of the first component is configured as part of a forehead support (230) and is formed integrally with the forehead support (as shown, grip part 234 is formed integrally in the support 230), the forehead support (230) 
Regarding claims 19 and 20, Zhan discloses wherein the two grip parts (213) of the second component are configured as part of a mask body (210) and are formed integrally with the mask body (as shown connectors 213 are formed integrally with body 210), the grip parts (213) additionally comprising contact locations for a harness (as shown the parts 213 includes openings able to contact a harness).
Regarding claim 24, Zhan discloses that the interface (211) serves for connecting three components being a mask body (210), a hose connector (elbow; i.e. 250) and a forehead support (230).
Regarding claim 25, Zhan discloses the grip part (234) of the first component (230) is longer than the maximum diameter of the interface (as shown the width of portion 211 representing the inner diameter is smaller than the length of grips 234).
Regarding claims 26 and 27, Zhan discloses the grip parts (213) of the second component (210) are each 50% - 200% of the diameter of the interface (as shown in fig. 3 the length of connectors 213 is greater than half but less than two times the dimension of the width of portion 213 representing the inner diameter).
Regarding claim 28, Zhan discloses the two grip parts (213) of the second component (210) are arranged symmetrically opposite each other on the second component (as shown each grip 213 are on opposite left and right sides and are symmetrical about a longitudinal axis of the mask).

Regarding claim 31, Zhan discloses that in a region of the interface (211), at least two symmetrically arranged locking elements (238) are present in the first and second sub regions (as shown, when connected, symmetrical elements 238 are present in both sub regions).
Regarding claim 32, Zhan discloses wherein locking elements (238) are present in the first and second sub regions (as shown, when connected, symmetrical elements 238 are present in both sub regions) and the insertion bevels (219) and the locking elements (238) are configured and arranged such that operating forces needed to release a lock are higher than operating forces needed to close the lock (i.e. an operator would need to rotate the grip parts to align protrusion 221 with the slot 237 and pull whereas to lock, an operator need only to push the protrusion through the slot, [0050] last 20 lines.  Thus, effort and number of operating forces are higher).
Regarding claims 33 and 34, Zhan discloses spacer elements (217, 233) are arranged in the interface (211) between a mask body (210) and a forehead support (230).
Regarding claim 35, Zhan discloses the first (230)  and second (210) components comprise at least one pointer (221) and at least one symbol (238) (symbol 238 symbolizes a location where the slot 237 is located to disengage), the at least one pointer (221) being capable of being aligned with at least one symbol (238) by rotation of the grip parts of the first and second components ([0050] last 20 lines disclose aligning the pointer with slot 237 to disengage), the at least one symbol (238) being positionally fixed and the at least one pointer (221) being configured to be rotatable relative to the at least one symbol ([0050] lines 1-30).

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Eaton (2013/0284178).
Regarding claim 21, Zhan substantially teaches the claimed invention except for the grip parts include friction enhancing elements on a surface being knobs or ribs.  However Eaton teaches a surface (outer) of the first grip part (36) is provided with friction-enhancing elements (as shown in figs. 1-3, the side of support 36 includes raised elements which are elongated as ribs and curved on top as knobs) in order to improve the haptics (as shown the raised elements break up the smoother surface and thus increase friction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grip part of Zhan with friction enhancing elements as taught by Eaton to provide the 
The modified Zhan discloses (see figs. 1-3 of Eaton) friction enhancing elements on the  grip part of the first component  (36) and curved arc elements on the second component grip parts (30) but does not specifically disclose the curved arcs are friction enhancing elements.  However, Eaton teaches friction-enhancing elements (as shown in figs. 1-3, the side of support 36 includes raised elements which are elongated as ribs and curved on top as knobs) in order to improve the haptics (as shown the raised elements break up the smoother surface and thus increase friction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grip parts of the second component of the modified Zhan with friction enhancing elements as taught by Eaton to provide the advantage of enhanced tactile feedback for locating different portions of the mask for enhanced ease of use.
Regarding claim 22, the modified Zhan discloses (see figs. 1-3 of Eaton) the friction-enhancing elements comprising knobs (as shown, the elements are curved protrusions as knobs).
Regarding claim 23, the modified Zhan discloses (see figs. 1-3 of Eaton) the friction-enhancing elements comprise ribs (as shown, the elements are elongated protrusions as ribs).










Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Cullen (2015/0352308).
Regarding claim 36, Zhan discloses a respiratory mask (200), wherein the mask (200) comprises an interface (211) for connecting of at least two components (210, 230); the at least two components (210, 230) each making available at least one sub region of the interface (as 
	Zhan substantially teaches the claimed invention except for the interface sis oval.  However, Cullen teaches an oval interface [0287] lines 1-10) thereby having a maximum diameter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the round interface of Zhan to be oval as taught by Cullen to provide the advantage of a maximum diameter to provide ease in connecting the elements in a proper orientation (i.e. he maximum diameter would help a user orient the connecting portions properly using the dimeter as a guide).

Response to Arguments










Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785